                       Case 2:19-cr-02646-AM Document 50 Filed 12/21/20 Page 1 of 1
 CJA 7 (Rev.   9/05)




                                   UNITED STATES DISTRICT COURT
                                             WESTERN DISTRICT OF TEXAS
                                                 DEL RIO DiVISION

                                                                     DOCKET NO.:
 United States of America                                            DR:19-CR-02646(1)-AM

 vs.                                                                      ORDER TERN]INATThG
                                                                        APPOINFMENT OF COUNSEL
                                                                                                                     []
                                                                                                                          Cheek
 (1) Laura Ann Mendez                                                            and/or                                   one or
       Defendant                                                          AUTHORIZATION FOR                               both

                                                                            DISTRIBUTION OF.
                                                                        AVAILABLE PRIVATE FUNDS


            WHEREAS, Dalila Padilla Paxton was appointed as counsel for the above named
defendant/petitioner, on; and,

             WHEREAS, the court fmds that funds are available from or on behalf of the above named
defendant/petitioner for payment of compensation and expenses of court-appointed counsel andlor for
other services necessary for adequate representation, and that the above defendant/petitioner is therefore
financially able to obtain counsel or to make partial payment for representation, and/or for other services
necessary for adequate representation.

                        IT IS THEREFORE:

Check                           ORDERED that the appointment of said counsel is hereby terminated.
one or
both                            AUTHORIZED/DIRECTED that such funds in the amount of
                             $ 3,678.40                               be paid by said defendant/petitioner or by
                             Alex Scharf                                                                         as follows:
                                                                            f
                                (enter specific terms ofpayment, i.e., date due lump-sum payment; schedule and
                                                        f
                                amounts ofeach payment installment payment.)
                        To be paid within 30 days of this Order.




       Dated this 21st day of December, 2020.
                                                                                           p*.




                                                                UNITED STATES MAGISTRATE JUDGE


DISTRIBUTION:            COURT'S FILE        COURT APPOINTED COUNSEL            PERSON REPRESENTED         cLERK'S FILE
